Information to identify the case:
Debtor 1                 Yvonne DeCarlo Johnson                                                 Social Security number or ITIN    xxx−xx−5233

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
UNITED STATES BANKRUPTCY COURT                      NORTHERN DISTRICT OF ALABAMA,
SOUTHERN DIVISION                                                                               Date case filed for chapter 13 4/3/20

Case number:          20−01344−DSC13

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Yvonne DeCarlo Johnson

2. All other names used in the
   last 8 years
                                              aka Yvonne DeCarlo Parker

                                              800 Jeffrey Circle
3. Address                                    Birmingham, AL 35235
                                              Daisy M. Holder                                               Contact phone 205 251−2334
4. Debtor's  attorney
   Name and address
                                              1625 Financial Ctr, 505 20th St N
                                              Birmingham, AL 35203                                          Email: holderesq@aol.com

5. Bankruptcy trustee                         Bradford W. Caraway                                           Contact phone 205 323−4631
     Name and address                         Chapter 13 Standing Trustee
                                              P O Box 10848
                                              Birmingham, AL 35202−0848

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed
     at this address.                                                                                       8:00 a.m. − 4:00 p.m. Monday−Friday
     You may inspect all records filed in     Robert S. Vance Federal Building
     this case at this office or online at    1800 5th Avenue North
      www.pacer.gov.                          Birmingham, AL 35203                                          Contact phone 205−714−4000


                                                                                                            Date: 4/6/20
                                                                                                                       For more information, see page 2 >




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                            page 1




       Case 20-01344-DSC13                          Doc 11 Filed 04/06/20 Entered 04/06/20 09:36:41                                       Desc Ch
                                                         13 First Mtg Page 1 of 2
Debtor Yvonne DeCarlo Johnson                                                                                                  Case number 20−01344−DSC13

7. Meeting of creditors
   Debtors must attend the meeting to     May 20, 2020 at 09:30 AM                                         Location:
   be questioned under oath. In a joint                                                                    Robert S. Vance Federal Building, 1800 5th
   case, both spouses must attend.                                                                         Avenue North, Birmingham, AL 35203
   Creditors may attend, but are not      The meeting may be continued or adjourned to a
   required to do so.                     later date. If so, the date will be on the court
                                          docket.
8. Deadlines                              Deadline to file a complaint to challenge                                Filing deadline: 7/20/20
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                             You must file:
                                          • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                      Filing deadline: 6/12/20
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                       Filing deadline: 9/30/20
                                          claim:


                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                          may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be
                                          paid, you must file a proof of claim even if your claim is listed in the schedules that the debtor
                                          filed.
                                          Claims can be filed electronically through the court's website at:
                                          www.alnb.uscourts.gov/electronic−proof−claim.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                          claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                          with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                          of claim may surrender important nonmonetary rights, including the right to a jury trial.


                                          Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                          The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                          believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                          may file an objection.

9. Filing of plan                         The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                          6/23/20 at 11:00 AM , Location: Robert S. Vance Federal Bldg, 1800 5th Ave No, Courtroom 1,
                                          Birmingham, AL 35203
10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                               extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                          the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                          debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                          court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                          exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                          the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or
                                          part of a debt. However, unless the court orders otherwise, the debts will not be discharged
                                          until all payments under the plan are made. A discharge means that creditors may never try
                                          to collect the debt from the debtors personally except as provided in the plan. If you want to
                                          have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or (4), you must
                                          file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If you
                                          believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. §
                                          1328(f), you must file a motion by the deadline.




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                                page 2



     Case 20-01344-DSC13                       Doc 11 Filed 04/06/20 Entered 04/06/20 09:36:41                                              Desc Ch
                                                    13 First Mtg Page 2 of 2
